        Case 1:18-cv-00187-REB Document 300 Filed 08/27/20 Page 1 of 3




Thomas L. Sansonetti (Pro Hac Vice)
Andrew C. Emrich (Pro Hac Vice)
HOLLAND & HART LLP
555 17th Street, Suite 3200
Denver, CO 80202
Telephone: (303) 290-1061 (T. Sansonetti)
             (303) 290-1621 (A. Emrich)
Facsimile: (303) 290-1606
tlsansonetti@hollandhart.com
acemrich@hollandhart.com

Alison C. Hunter (ISB #8997)
HOLLAND & HART LLP
P.O. Box 2527
Boise, ID 83701-2527
Telephone: 208.342.5000
Facsimile: 208.343.8869
achunter@hollandhart.com

Counsel for Defendant-Intervenor-Applicant
Peak Powder River Acquisitions, LLC, Titan
Exploration, LLC, and Rebellion Energy II, LLC

                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT, et              )
 al.,                                        )
                                             )
        Plaintiffs,                          )   Case No. 1:18-cv-00187-REB
                                             )
 vs.                                         )
                                             )   JOINT RENEWED MOTION FOR
 DAVID BERNHARDT, Secretary of the           )   INTERVENTION
 Interior, et al.,                           )
                                             )
        Defendants,
                                             )
 STATE OF WYOMING, et al.,                   )
                                             )
        Defendant-Intervenors                )
                                             )
 and                                         )
                                             )
 PEAK POWDER RIVER                           )
 ACQUISITIONS, LLC, et al.,                  )
                                             )
        Defendant-Intervenor-Applicants.     )
         Case 1:18-cv-00187-REB Document 300 Filed 08/27/20 Page 2 of 3




        Pursuant to Federal Rule of Civil Procedure 24 and this Court’s August 17, 2020 Order

(ECF No. 297), Intervenor-Defendant-Applicants Peak Powder River Acquisitions, LLC,

(“PPRA”), Titan Exploration, LLC, (“Titan”), and Rebellion Energy II, LLC (“Rebellion II”),

(collectively “Intervenor-Applicants”) respectfully submit this Joint Renewed Motion for

Intervention as of right, or alternatively, permissive intervention.

        This Motion is supported by Intervenor-Applicants’ contemporaneously filed

Memorandum in Support of Joint Renewed Motion for Intervention, the previously filed motions

to intervene, memoranda in support, accompanying declarations, and reply briefs (ECF Nos. 260,

260-1, 260-2, 262, 262-1, 262-2, 270, 270-1, 270-2, 291, 292), and all other filings and matters

of record in this case.

        WHEREFORE, Intervenor-Applicants asks this Court to grant their Joint Renewed

Motion for Intervention as defendants.



DATED: August 27, 2020
                                                       HOLLAND & HART LLP

                                                       By: /s/ Alison C. Hunter

                                                       Counsel for Counsel for Defendant-
                                                       Intervenor-Applicant Peak Powder River
                                                       Acquisitions, LLC, Titan Exploration, LLC,
                                                       and Rebellion Energy II, LLC




JOINT RENEWED MOTION FOR INTERVENTION - 1
        Case 1:18-cv-00187-REB Document 300 Filed 08/27/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 27th day of August, 2020, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

        Laurence J. Lucas                           Sarah Stellberg
        Advocates for the West                      Advocates for the West
        llucas@advocateswest.org                    sstellberg@advocateswest.org

        Todd C. Tucci                               John Shaughnessy Most
        Advocates for the West                      U.S. Department of Justice
        ttucci@advocateswest.org                    john.most@usdoj.gov

        Luther L. Hajek                             Christine Gealy England
        U.S. Department of Justice                  U.S. Attorney’s Office
        luke.hajek@usdoj.gov                        christine.england@usdoj.gov

        Elliott John Adler                          James Kaste
        Wyoming Attorney General’s Office           Wyoming Attorney General’s Office
        elliott.adler@wyo.gov                       james.kaste@wyo.gov

        Cherese De’Dominiq McLain                   Brett A. Sumner
        MSBT Law, Chtd.                             Beatty & Wozniak, P.C.
        cdm@msbtlaw.com                             bsumner@bwenergylaw.com

        Malinda Morain                              Andrew C. Lillie
        Beatty & Wozniak, P.C.                      Hogan Lovells US LLP
        mmorain@bwenergylaw.com                     andrew.lillie@hoganlovells.com

        Jessica Black-Livingston                    Mark D. Gibson
        Hogan Lovells US LLP                        Hogan Lovells LLP
        jessica.livingston@hoganlovells.com         mark.gibson@hoganlovells.com

        Lee Radford                                 William E. Sparks
        Parsons Behle & Latimer                     Beatty & Wozniak, P.C.
        lradford@parsonsbehle.com                   wsparks@bwenergylaw.com




                                                   By:      /s/ Alison C. Hunter
                                                         Alison C. Hunter
